PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/404,836
Filing Date: 12 Jan 2017
Appellant(s): FIDESSA TRADING UK LIMITED



__________________
Joshua M. Friedman, Reg. No. 74,908
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/21/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
Step 2A, Prong 1: The Claims are Not Directed to an Abstract Idea.
Appellant respectfully submits that Step 2A, Prong 1 is satisfied because the recited claims are not directed to an abstract idea. The Examiner takes the position that the claims are directed to “the abstract idea of a financial instrument... which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions.” Office Action at 4. According to MPEP § 2106.04(a)(2)(II)(B), “‘[c]ommercial interactions’ or ‘legal interactions’ include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” Appellant respectfully submits that the subject matter recited in claims 1-20 are not directed to a fundamental abstract idea similar to those described in MPEP § 2106.04(a)(2)(II)(B)……“Therefore, the claims recite a computer system for monitoring, displaying, and alerting users to call levels generated based on user-defined parameters. These features have not been recognized by the MPEP, or any other Federal Circuit case not described herein, as being directed at an abstract idea. See MPEP 2106.04(a)(2)(I)(B). Therefore, applicant respectfully submits that the recited features are not directed to Certain Methods of Organizing Human Activity.”
Examiner respectfully disagrees and notes that in the 35 U.S.C. 101 rejection presented in the Non-Final Rejection (dated 06/27/2019), Final Rejection (dated 02/06/2020), Non-Final Rejection (dated 07/07/2020), Final Rejection (dated 12/01/2020), Non-Final Rejection (dated 07/15/2021), and Final Rejection (dated 12/21/2021), explains that the independent claims 1, 8, and 15, and their respective dependent claims 2-7, 9-14, and 16-20 are directed to a series of steps, e.g., receiving a plurality of call level indicators via a call level entry ticket, wherein the call level entry ticket is generated via an interactive tool, wherein the call level entry ticket comprises a first graphical control element comprising at least one of a first drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows a user to add an alert to be displayed on at least one of a terminal device or a personal electronic device connected to the network based on a user-defined parameter, wherein the call level entry ticket further comprises an authorization indication of one or more users having authorization to interact with at least one of the call level indicators, wherein the call level entry ticket tracks instruments within a market data grid, and corresponding client and account information from a client-account grid, and wherein the call level entry ticket comprises preset default values based on the corresponding client and account information: retrieving the preset default values from one or more servers: determining supported codes based on the call level indicators comprising the preset default values; determining a priority for each of the call level indicators, wherein the priority is based on a likelihood of each of the call level indicators being triggered based on factors derived from historic and real-time market data; generating, via the interactive tool, a second graphical control element comprising at least one of a second drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows the user to control display of the plurality of call level indicators; displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element, wherein the call level indicators are displayed in a prioritized order based on the determined priority, wherein a color is displayed for each of the plurality of the call level indicators representing a state of each if the cell level indicators; updating and store the price levels for at least one of the call level indicators based on the state of each of the cell level indicators; and initiating a call level alert to the user based on the price level, wherein the call level alert is displayed on the at least one of the terminal device or the personal electronic device. These limitations describe the abstract idea of a financial instrument (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Fundamental Economic Principles or Practices. 
Furthermore, with respect to Appellant’s argument that the claims do not recite a judicial exception, Examiner respectfully disagrees. Examiner respectfully notes that the claims recite an abstract idea of financial instrument, which is a Certain Methods of Organizing Human Activity (fundamental economic principles or practices). Additionally, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Examiner respectfully notes that the steps recited in the independent claims and their respective dependent claims, are recited at a high level of generality and simply make use of computer system, graphical display, network, processor, memory, interactive tool, first graphical control element, second graphical control element, one or more servers, call level grid display, personal electronic device, and terminal device. It is unclear how this adds to technology improvement. Thus, these limitations are simply implementing the abstract idea without providing any technical improvements. Examiner respectfully notes that the use of “graphical user interface (GUI) on a computing device of a sale's trader to manage and distribute indications of interest to one or more clients” makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner respectfully notes that the managing price level feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Appellant states that “the claims are at least directed to an improvement to a graphical user interface, long recognized by the Federal Circuit and USPTO guidance as a non-abstract idea. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018). For example, claim 1 recites (1) “a first graphical control element comprising at least one of a first drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows a user to add an alert to be displayed on at least one of a terminal device or a personal electronic device connected to the network based on a user-defined parameter” and (ii) “a second graphical control element comprising at least one of a second drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows the user to control display of the plurality of call level indicators” and “display, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element.” Furthermore, because these improvements are directed to the display of the elements upon a graphical user interface and are therefore dependent on the display itself, they cannot be said to be performable in the human mind. See October 2019 Update at 7…. Appellant respectfully disagrees and submits that the claims are not directed to managing of the price level feature, but rather to a computer system for sorting, filtering, displaying, and transmitting graphical information.”
Examiner respectfully disagrees and notes that the Appellant’s “a first graphical control element comprising at least one of a first drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows a user to add an alert to be displayed on at least one of a terminal device or a personal electronic device connected to the network based on a user-defined parameter” and (ii) “a second graphical control element comprising at least one of a second drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows the user to control display of the plurality of call level indicators” and “display, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element” steps are abstract in nature as there are no technical/technology improvements as a result of these steps. Appellant's arguments regarding Core Wireless Licensing are not persuasive as there are no similarities between the claimed invention and Core Wireless Licensing.
With respect to Appellant's, arguments regarding Trading Tech. Int'l, Inc. v. CQG, Inc. (Fed. Cir. Jan. 18, 2017), Examiner notes that the claim simply displays data without solving a technical problem. Appellant states that “[s]uch conventional techniques additionally frequently offer only limited functionality or fail to provide status information and alerts, which can be beneficial in making certain decisions to trade a market instrument or developing an investment strategy (See [005] of the present disclosure).” The claimed invention is not directed to placing or executing a trading order (e.g., market instrument). Moreover, placing an order based on displayed market information has been identified as an abstract idea (fundamental economic practices, October 2019 Update) (Trading Technologies Int'l. Inc. v. IBG LLC., 921 F.3d 1084, 1092 (Fed. Cir. 2019)). Thus, these arguments are not persuasive.
Furthermore, the following limitations, as drafted: “receiving a plurality of call level indicators via a call level entry ticket…..retrieving the preset default values from one or more servers: determining supported codes based on the call level indicators comprising the preset default values; determining a priority for each of the call level indicators, wherein the priority is based on a likelihood of each of the call level indicators being triggered based on factors derived from historic and real-time market data; generating, via the interactive tool, a second graphical control element comprising at least one of a second drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows the user to control display of the plurality of call level indicators; displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element…..updating and store the price levels for at least one of the call level indicators based on the state of each of the cell level indicators; and initiating a call level alert to the user based on the price level, wherein the call level alert is displayed on the at least one of the terminal device or the personal electronic device” are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by manual human activity, but for the recitation of generic computer components (computer system, processors, and memory device).  Being that the claim limitations recite “by a computer,” or “by the computer” does not preclude the claim limitations from practically being performed in the human mind. Examiner respectfully notes there is no improved technology in simply managing and presenting financial instruments using general purpose computers and  “program instructions” (software) installed on a computer system and; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. Thus, Appellant has simply provided a business practice of managing financial data and instruments, by retrieving, receiving, displaying, presenting, updating , and storing data (e.g., price levels and call level indicators), and no technical solution or improvement has been disclosed. 
Moreover, Examiner respectfully notes that whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. Thus, Appellant's arguments regarding interface improvement will be discussed under Step 2A-Prong 2.
Step 2A, Prong 2: The Alleged Judicial Exception is Integrated into a Practical Application:
Appellant asserts that “even if the claims do recite a judicial exception, which is not admitted, Appellant respectfully submits that Step 2A, Prong 2 is satisfied because the claims integrate the alleged judicial exception into a practical application…..Here, the claims go beyond any attempt to “monopolize the judicial exception” because they recite a specific arrangement of graphical user interface which is intended for limited application within the electronic trading field. In particular, the claims recite a system configured to (1) “receive a plurality of call level indicators via a call level entry ticket .. .,” (2) “retrieve the preset default values from one or more servers,” (3) “determine supported codes based on the call level indicators comprising the preset default values,” (4) “determine a priority for each of the call level indicators .. .,” (5) “generate... a second graphical control element . . that allows the user to control display of the plurality of call level indicators,” (6) “display, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element,” (7) “update and store the price levels for at least one of the call level indicators based on the state of each of the cell level indicators,” and (8) “initiate a call level alert to the user based on the price level.” Therefore, the claims recite a highly specific display arrangement which in no way can be construed as monopolizing a judicial exception..”
	Examiner respectfully disagrees. Examiner respectfully notes that the specific method of managing financial data and instruments (e.g., price levels and call level indicators) on a computer, which is used to receive, retrieve, generate, determine, display, present, update, transmit and store financial data and instruments (e.g., price levels and call level indicators), is merely processing data (MPEP 2106.05(d)(II)). Thus, Appellant’s recited steps do not result in computer functionality or technical improvement.
Furthermore, Examiner respectfully notes that because there is no improved technology in simply receiving, retrieving, generating, determining, displaying, presenting, updating, transmitting and storing financial data and instruments, the disclosed invention simply cannot be equated to an  improvement to technological practices or computers. There is no technical improvement at all, instead; Appellant recites ““receiving a plurality of call level indicators via a call level entry ticket…..retrieving the preset default values from one or more servers: determining supported codes based on the call level indicators comprising the preset default values; determining a priority for each of the call level indicators, wherein the priority is based on a likelihood of each of the call level indicators being triggered based on factors derived from historic and real-time market data; generating, via the interactive tool, a second graphical control element comprising at least one of a second drop-down menu, a dialog box, a button, a scrollbar, or a toolbar which is controlled via a user input gesture that allows the user to control display of the plurality of call level indicators; displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element…..updating and store the price levels for at least one of the call level indicators based on the state of each of the cell level indicators; and initiating a call level alert to the user based on the price level, wherein the call level alert is displayed on the at least one of the terminal device or the personal electronic device.” These steps simply recites the general functions of Graphical User Interface (“GUI”), and this is what a GUI  does. There is no computer functionality technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool to without transforming the abstract idea into a patent eligible subject matter. Thus, as discussed above, Appellant has simply provided a business practice of managing financial data and instruments, by retrieving, receiving, displaying, presenting, updating , and storing data (e.g., price levels and call level indicators), and no technical solution or improvement has been disclosed.
Additionally, Appellant asserts that “the claims are directed to a recognized practical application of the alleged judicial exception. In particular, the claims are directed to a specific manner of, among other things, displaying and updating a graphical user interface having call level indicators, wherein the display of the indicators is based on priority which is determined by a combination of user input, historical data, and real-time market data. In that way, the claimed subject matter is akin to the Subject Matter Eligibility Examples, 2019 PEG (“SME Examples”) Example 37, Claim 1. According to the SME Example 37, a GUI is patent eligible under Step 2A, second prong, if it automatically rearranges the icons on a screen in order to prominently display the most relevant icons based on the user’s usage of the icons. SME Example at 2-3. Stated another way, a GUI is patent eligible if a processor determines the most relevant information based on past behavior. See Id. As explained above, the claimed features do just that. In particular, the claims recite a GUI which is analogous to the eligible GUI of the SME Examples as the claims at least recite a display of call level indicators accepting two different user inputs to determine user preferences and priorities, and combining that information with outside data to optimize the display. The practical application of “displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display . . . updating and storing the price levels... . and initiating a call level alert to the user based on the price level” as recited in claims 1, 8, and 15, provides practical solution to the problem of conventional monitoring techniques, which are unable to provide traders with sufficiently recent information about financial instruments. The features of claims 1, 8, and 15 resolve this problem by “allow[ing] users to monitor multiple market instruments across exchanges via a graphical user interface displaying call level entries generated based on user-defined parameters and to be alerted when one or more conditions arise” in order to “provide[] a more efficient workflow for real-time financial monitoring.” Specification at [0008]. ”
Examiner respectfully disagrees and notes that unlike Example 37, Claim 1, the claimed invention is simply directed to managing financial instruments and data (e.g., price levels and call level indicators) on a user interface. As discussed above, presenting/displaying information is abstract in nature; therefore, “displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element” does not result in technical improvements to the interface. Thus, presenting new/updated information on a display does not integrate the abstract idea into a practical application. The automatically features simply amounts to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Thus, the automation feature is not sufficient to show an improvement in computer-functionality or technology/technical improvements (see MPEP 2106.05(a)(1)). The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, these arguments are not persuasive.
In conclusion, with respect to Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Retrieving, receiving, displaying, presenting, updating, and storing financial data (e.g., price levels and call level indicators), simply amount to the abstract idea of managing financial instruments. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of managing indications of interest and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited fundamental economic principles or practices) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Step 2B: The Claims Recite Additional Elements that Amount to Significantly More than the Alleged Judicial Exception:
Appellant asserts that “even assuming arguendo that the claims are deemed to be directed to an abstract idea (which Appellant does not concede), claim 1 still passes Step 2B of the Alice analysis by reciting limitations that, collectively amount to significantly more than the alleged judicial exception…….the present disclosure includes limitations directed to a dynamic display method and system which changes the presentation of objects in response to both user selections and the receipt of multiple external data points in real time. The implementation and reorganization of display objects such as IOIs is an improvement upon a graphical user interface which cannot be performed by hand or in the mind. Just as in BASCOM, the ordered combination of the limitations here contain an inventive concept sufficient to make the claims patent eligible…... Rather, one of skill in the art would recognize that the claimed invention as an ordered combination of its elements is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks….. Here, the specific combination of the elements brings about a technical solution to a technical problem. The present disclosure includes limitations directed to a dynamic display and alert method and system which changes the presentation of objects in response to both user selections and the receipt of multiple external data points in real time. The implementation and reorganization of display objects such as call level indicators is an improvement upon a graphical user interface which cannot be performed by hand or in the mind. Indeed, the concept an alert is inherently performed outside of the human mind and with a machine; alerts are technical implementations or reminders which are specifically designed to make up for deficiencies of the human mind (for example, a reminder to accomplish a task that would otherwise be forgotten). Just as in BASCOM, the ordered combination of the limitations here contain an inventive concept sufficient to make the claims patent eligible.”
Examiner respectfully disagrees and notes that there is no technical improvement in simply using a GUI to manage and display financial instruments and data (e.g., price levels and call level indicators) as explained above. If there is an improvement, it is to the abstract idea. Examiner also notes that the inventive concept cannot be furnished by an abstract idea. As far as the additional elements being well-understood, routine, and conventional, Examiner has identified limitations that are insignificant extra-solution activity and have shown that the steps of retrieving, receiving, displaying, presenting, updating, and storing are well understood, routine, and conventional activity of a computer when it is merely recited in a generic manner. Examiner respectfully notes that the above-recited steps amount to gathering and presenting data, which has been identified under the 35 U.S.C. 101 rejection as insignificant extra-solution activity (under Step 2A, Prong 2). The data gathering and presenting limitations do not amount to add significantly more under Step 2B. Retrieving, receiving, displaying, presenting, updating, and storing financial data (e.g., price levels and call level indicators) is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Thus, the claim is directed to an abstract idea.
Furthermore, Examiner has reviewed all of Appellant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. As presented above,  the recited limitations, “receiving a plurality of call level indicators via a call level entry ticket…..retrieving the preset default values from one or more servers…..displaying, on the graphical display, at least one of the plurality of call level indicators in a call level grid display based on the second graphical control element…..updating and store the price levels for at least one of the call level indicators based on the state of each of the cell level indicators; and initiating a call level alert to the user based on the price level, wherein the call level alert is displayed on the at least one of the terminal device or the personal electronic device” are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by manual human activity, but for the recitation of generic computer components (computer system, processors, and memory device).  Being that the claim limitations recite “by a computer” or “by the computer” does not preclude the claim limitations from practically being performed in the human mind. Examiner respectfully notes there is no improved technology in simply managing and presenting financial instruments using general purpose computers and  “program instructions” (software) installed on a computer system and; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. Thus, Appellant has simply provided a business practice of managing financial data and instruments, by retrieving, receiving, displaying, presenting, updating , and storing data (e.g., price levels and call level indicators), and no technical solution or improvement has been disclosed. Hence, the claim is directed to an abstract idea; and these arguments are not persuasive. 
With respect to Appellant’s arguments that the “Examiner has failed to provide any facts or evidence in support of the assertion that the Appellant’s claims simply perform functions that are “well-understood, routine, and conventional.”
Examiner respectfully disagrees and has noted that the claim limitations are well-understood, routine, and conventional because the claimed invention is directed to the underlying abstract idea of managing financial instruments. Managing and presenting information (e.g., financial data, instruments, etc.) on a computer, which is used to receive, retrieve, generate, determine, display, present, update, transmit and store financial data and instruments limitations are well-understood, routine, and conventional; and hence, Appellant’s arguments that these limitations amount to an inventive concept and are more than what is well–understood, routine, conventional activity in the field is moot.
Also, as noted in previous Office Actions and above, the " receive, retrieve, generate, determine, display, present, update, transmit and store financial data and instruments ” steps are conventional functions of a generic computer arrangement. This is a generic computer performing static generic computer functions. As per MPEP 2106.05(a) (I) (iv), Examiner notes that Appellant’s "retrieving, receiving, displaying, presenting, updating, and storing financial data ” steps are mere automation of manual processes, such as using a generic computer to transmit and receive data. Additionally, As per MPEP 2106.05(d)(I)(3), Examiner notes that the Specification described additional elements ( computer system, graphical display, network, processor, memory, interactive tool, first graphical control element, second graphical control element, one or more servers, call level grid display, personal electronic device, and terminal device) as performing basic computer functions, which are ‘known’ in the art. (See, Specification, Para. [0002], [0009-10], [0023], and [0049-51]). The Appellant’s Specification describes that the computing device to be a general purpose computer; where, the specification simply describes a general purpose computer performing functions of retrieving, receiving, displaying, presenting, updating, and storing, which are well understood and conventional as per MPEP 2106.05(d)(I)(3) (See, Specification, Para. [0002], [0009-10], [0023], and [0049-51]). 
In conclusion, Examiner respectfully notes that regarding Step 2B, Examiner has reviewed all of Appellant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea; and hence, these arguments are not persuasive. Moreover, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting/displaying/ updating data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully found Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693     
                                                                                                                                                                                                   Conferees:

  /Shahid Merchant/  Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                                                            /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.